Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 01/02/2021. In virtue of this communication, claims 1-19 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter by the following reasons.
	In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions. “A computer-readable storage medium” in the claims do not exclude a medium for transmitting signals or computer instructions. In specification (par. 0061 in PG PUB of instant application), one or more computer usable storage medium is not limited to a disk, memory, a CD-ROM and an optical memory but includes computer-readable program codes. The statement “not limited to … and including computer-usable program codes” not only considers the medium to a disk memory, i.e., non-transitory, for one disclosed embodiment but also possibly other embodiments for computer-usage program codes or transitory medium. Since the specification is open ended in terms of the definition of computer-readable storage medium, one ordinary skilled in the art could have reasonable interpreted the medium, in light of the specification, to include a transitory medium for other embodiments not defined.
 Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the scope of “a computer-readable storage medium” covers a signal per se or does not exclude a signal. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters and thus the claims are rejected as ineligible subject matter under 35 U.S.C. 101.	See Official Gazette Notice, 1351 OG 212. 02/23/2010.

Allowable Subject Matter
5.	Claims 1-13 are allowed.
	It’s to note that reasons for allowance is preserved. Because, in this instant application, claims 14-19 are still rejected.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yi et al. Pub. No.: US 2009/0102655 A1 discuss an electronic tag with proxy device for communication to home server (fig. 5) and wakeup password and a kill password for sleep state of the electronic tag (fig. 7).
	Seto Pub. No.: US 2014/0006827 A1 explains sleep return processing with sleep return instruction command (fig. 7-9).
	Sengstaken, JR. Pub. No.: US 2015/0002274 A1 describes access tag in Idle state for monitoring event to be Ready state (fig. 5) and activating processor from a sleep state upon receipt of wake-up signal (fig. 6).
	Shvarzberg et al. Pub. No.: US 2016/0197736 A1 teaches Sleep command for both upstream device and downstream device (fig. 4-5, herein, power off, i.e, normal monitoring, and selected components power on, i.e., fast monitoring).
	Nedelcu Pub. No.: US 2016/0350564 A1 teaches tag for monitoring wake up message in every N seconds (fig. 2C, standby, i.e., normal wakeup, and awake, i.e., fast wakeup), active mode and sleep state (fig. 112 and par. 0047, 0049 & 0077).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643